  Case 18-29329       Doc 39     Filed 04/12/19 Entered 04/12/19 13:15:08         Desc Main
                                  Document     Page 1 of 31




Mark S. Middlemas (USB No. 9252)
Tom Cook (USB No. 5846)
LUNDBERG & ASSOCIATES, PC
3269 South Main Street, Suite 100
Salt Lake City, UT 84115
(801) 263-3400
(801) 263-6513 (fax)
ECFmailDistGroup@Lundbergfirm.com

Attorneys for U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust
L&A Case No. 17.68170.6

                      IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF UTAH
                                    Central Division


In re:                                            Bankruptcy No. 18-29329 JTM

Jason Holt,                                       (a Chapter 13 case)

                                                  Filed Electronically
                                        Debtor.


         MOTION OF U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF10 MASTER
         PARTICIPATION TRUST FOR TERMINATION OF THE AUTOMATIC STAY
                             AND CO-DEBTOR STAY



         Pursuant to 11 U.S.C. §362(d), 1301(c), Bankruptcy Rules 4001 and 9014 and Local

Rules 4001-1 and 9013-1, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation

Trust (“Creditor”), a secured creditor of the above-referenced debtor, moves the Court to

terminate the automatic stay and co-debtor stay. Caliber Home Loans Inc. presently services this

loan. Creditor represents as follows:

         1.    On December 15, 2018, the debtor filed a petition commencing a case under

Chapter 13, Title 11, United States Code.
  Case 18-29329       Doc 39      Filed 04/12/19 Entered 04/12/19 13:15:08           Desc Main
                                   Document     Page 2 of 31




       2.      On or about February 22, 2008, the debtor, Jason L. Holt, and the co-debtor, Kelli

Holt, executed and delivered to Stewart T. Matheson, Attorney at Law, as trustee for the benefit

of Mortgage Electronic Registration Systems, Inc., as nominee for Countrywide Bank, FSB, its

successors and assigns, as beneficiary, a certain Deed of Trust (the “Deed of Trust”) to secure the

performance by the debtor of the obligations under a certain Deed of Trust Note (the “Note”)

executed and delivered for valuable consideration to Countrywide Bank, FSB on or about

February 22, 2008. Copies of the Deed of Trust and Note are attached as Exhibits A and B.

       3.      Creditor's motion seeks an order of the Court terminating the automatic stay and

co-debtor stay with respect to property (the “Property”) in which the debtor and co-debtor have

an interest, said Property being located at 15001 Eagle Crest Dr, Draper, Utah 84020,-5720, and

more particularly described as:

       Lot 267, EAGLE CREST NO. 1 AT SUNCREST according to the official plat
       thereof recorded in the office of the Utah County Recorder.

       Together with all the improvements now or hereafter erected on the property, and
       all easements, appurtenances, and fixtures now or hereafter a part of the property.


       4.      Creditor acquired the beneficial interest in the Deed of Trust and Note by

assignments recorded October 13, 2011, September 10, 2013, and October 25, 2018, copies of

which are attached as Exhibit C.

       5.      The Deed of Trust, recorded March 3, 2008, creates a valid security interest in the

Property in favor of Creditor.

       6.      The obligation evidenced by the Deed of Trust and Note is delinquent in that, as

of the date upon which the debtor's petition was filed, payments were delinquent.

                                                -2-
  Case 18-29329         Doc 39     Filed 04/12/19 Entered 04/12/19 13:15:08          Desc Main
                                    Document     Page 3 of 31




        7.      A Plan was submitted by the debtor pursuant to the provisions of Chapter 13, Title

11, United States Code. The Plan provides for repayment of the delinquent amounts owing on the

Note through the plan and for current monthly payments to be made outside the Plan.

        8.      Subsequent to the filing the Chapter 13 petition, the debtor and co-debtor failed to

pay the monthly payments due outside the Plan. As of April 5, 2019, the debtor and co-debtor are

delinquent for the following post-petition payments to the Creditor.

                Number of      From         To           Missed        Total
                Missed                                   Payment       Amounts
                Payments                                 Amount        Missed
                4              01/01/2019 04/01/2019 $1,819.31         $7,277.24
                Suspense Balance                                       $0.00
                Total Delinquency                                      $7,277.24


        9.      The debtor and co-debtor has failed to provide Creditor with adequate protection

of its interest in the Property.

        10.     The debtor's and co-debtor's failure to make the four(4) post-petition payments

due to Creditor constitutes cause for terminating the automatic stay and co-debtor stay.

        11.     The automatic stay and co-debtor stay provided under 11 U.S.C. § 362(a) and §

1301(c) should be terminated as to Creditor, and its successors and assigns, and the Creditor

permitted to proceed, pursuant to applicable non-bankruptcy law, to exercise all of its legal

remedies and rights, including any right of assessment of reasonable fees and costs as provided

by contract or statute, against the Property. In the alternative, the debtor should be ordered to

provide Creditor with adequate protection of its interest in the Property.



                                                 -3-
  Case 18-29329       Doc 39     Filed 04/12/19 Entered 04/12/19 13:15:08              Desc Main
                                  Document     Page 4 of 31




       12.     Creditor further seeks relief in order to, at its option, offer, provide and enter into

any potential forbearance agreement, loan modification, refinance or other loan workout/loss

mitigation agreement, such agreement, if any, to be non-recourse unless included in a

reaffirmation agreement. Creditor also seeks relief to allow it to contact the debtor and co-debtor

via telephone or written correspondence to offer such an agreement.

        DATED: April 12, 2019.

                                               LUNDBERG & ASSOCIATES, PC


                                               By: /s/Mark S. Middlemas
                                               Mark S. Middlemas
                                               Attorneys for Creditor




                                                 -4-
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 5 of 31




                            Exhibit “A”
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 6 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 7 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 8 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 9 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 10 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 11 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 12 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 13 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 14 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 15 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 16 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 17 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 18 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 19 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 20 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 21 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 22 of 31




                            Exhibit “B”
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 23 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 24 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 25 of 31




                            Exhibit “C”
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 26 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 27 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 28 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 29 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 30 of 31
Case 18-29329   Doc 39   Filed 04/12/19 Entered 04/12/19 13:15:08   Desc Main
                          Document     Page 31 of 31
